DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/912,418 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 renumbered as 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 21, 31 and 38, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed (i) maintaining statistics of transmission and reception on each direction and each peer station in that direction; (ii) sending information on said statistics of transmission and reception to other stations in proximity to the station; (iii) wherein said statistics of transmission are maintained per peer station, so that when a station changes its communicated beam with the station, then the statistics associated to this station is moved to the new beam, with the beam statistics representing an expected usage on that beam based on previously recorded usage information; and (iv) upon receiving a frame from another station indicating possible communication activity in the direction that the station is using, or planning to use, the station .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649